79 So.3d 246 (2011)
Donna TYSON
v.
THOMPSON HOME HEALTH.
No. 2011-C-0760.
Supreme Court of Louisiana.
October 25, 2011.
Rehearing Denied December 16, 2011.[*]
Mahtook & LaFleur, LLC, Lafayette, Ward F. Lafleur, J. Keith Gates, Lisa M. Milazzo, K. Eric LaFleur, for Applicant.
Flournoy & Doggett, Alexandria, George Arthur Flourney, for Respondent.
Prior report: La.App., 59 So.3d 509.
PER CURIAM.
We granted defendant's application for a writ of certiorari in this case on June 3, 2011. After receiving briefing from the parties and reviewing the record of the matter, we conclude the judgment below does not require the exercise of this court's supervisory authority. Accordingly, we recall our order of June 3, 2011 as improvidently granted, and we deny defendant's writ application.
VICTORY, J., dissents for reasons assigned by Justice WEIMER.
WEIMER, J., dissents for reasons assigned.
CLARK, J., dissents.
VICTORY, J., dissents.
I dissent for the reasons assigned by Justice Weimer.
WEIMER, J., dissenting.
I respectfully dissent. Having granted the writ in this matter, I would resolve the issues presented.
CLARK, J., dissenting.
I dissent.
NOTES
[*]  Victory, Weimer, and Clark, JJ., would grant rehearing.